Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.    Claims 38,41,and 42 are re rejected under 35 U.S.C. 103 as being unpatentable over  FUJITSU LTD EP 3 121 982  in view of Aiba et al. (2019/0150183).


FUJITSU LTD EP 3 121 982 discloses (the references in parentheses applying to this document) a method for transmitting an uplink control signal, comprising: receiving a first downlink control signal (e.g. a PDCCH from a PCell (DL PCC), see paragraph [0027]) from a first transmission/reception point, TRP (e.g. the base station 21 in Fig. 1, see also paragraphs [0006] and [0009]) and ;- receiving a second downlink control signal (e.g. a PDCCH from a SCell (DL SCC), see paragraph [0027]) from a second TRP (e.g. the base station 22 in Fig. 1); and  transmitting an uplink control signal to at least one of the first and second TRPs (ct. "the uplink control channel (PUCCH) is only transmitted on the PCell (UL PCC)", see paragraph [0027]), the uplink control signal comprising first control information (cf. ACK/ NACK) associated with the first downlink control signal and second control information (cf. ACK/NACK) associated with the second downlink control signal (cf. paragraph [0029]), and the first control information and the second control information being included in the uplink control signal in an order determined by an identification (cf. Downlink Assignment Index, DAI) for a resource (cf. component carrier, CC) for receiving the first downlink control signal and the second downlink control signal respectively (see step S212 in Fig. 5 and paragraph [0097)).

   For claims 38,41, and 42, FUJITSU LTD EP 3 121 982 discloses all the subject matter of the claimed invention with the exception of wherein a position of the first ACK/NACK information in the PUCCH signal and a position of the second ACK/NACK information in the PUCCH signal are determined based on a first identifier for a first Control Resource Set (CORESET) associated with the first downlink control signal and a second identifier .

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji et al. (2021/0337529) is cited to show a system which is considered pertinent to the claimed invention.

s 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476